AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 1 of 11

In the United States District Court
For the Southern District of Georgia
‘Brunswick Division

TREVON DESHON CHAPMAN, SR., *
*
Plaintiff, * CIVIL ACTION NO.: 2:19-cv-33
*
Vv, *
*
ERIC WATSON; RYAN SULLIVAN; and *
DEANNA MOSLEY OSBORNE, *
*
Defendants. *
ORDER

Before the Court are Plaintiff's Objections to the
Magistrate Judge’s Report and Recommendation dated August 4,
2021. Dkt. Nos. 71, 73.' Defendants Sullivan and Watson filed a
Response to Plaintiff’s Objections. Dkt. No. 75. In the
Report, the Magistrate Judge recommended the Court grant
Defendants Ryan Sullivan, Eric Watson, and Deanna Mosley

Osborne’s Motions for Summary Judgment. Dkt. No. 70 at 1.

 

i The Court is skeptical Plaintiff’s Objections received on August

20, 2021, are from Plaintiff. Dkt. No. 70. First, the Objections
were not initially signed by Plaintiff, though he did return the last
page signed after prompting by the Clerk of Court. Id.; Dkt. No. 74.
Further, they are typed, whereas Plaintiff's second set of Objections
are handwritten. Compare Dkt. No. 70 with Dkt. No. 73. Finally,
Plaintiff's Objections received on August 20, 2021, were delivered in
an envelope bearing a return address in San Diego, California, while
Plaintiff is currently incarcerated in Georgia. Dkt. No. 71 at 16.
Nonetheless, the Court will consider both sets of Objections.

 

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 2 of 11

Plaintiff objects to the Magistrate Judge’s recommendation as to
all three Defendants. For the reasons set forth below, the
Court CONCURS with the Magistrate Judge's Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff's Objections. The
Court GRANTS Defendants’ Motions for Summary Judgment, DIRECTS
the Clerk of Court to CLOSE this case and enter the appropriate
judgment, and DENIES Plaintiff leave to proceed in forma
Pauperis on appeal.
BACKGROUND

Plaintiff, proceeding pro se, brought this 42 U.S.C. § 1983
action relating to his arrest and incarceration at Camden County
Safety Complex. Dkt. No. 1. Plaintiff's pending claims relate
to his arrest by Defendant Sullivan. Plaintiff was initially
stopped on suspicion of kidnapping and then Defendant Sullivan
arrested Plaintiff for driving on a suspended license and other
traffic-related charges. Plaintiff contends his arrest violated
his Fourth Amendment rights and, additionally, during the course
of the arrest, Defendant Sullivan used excessive force and
searched his vehicle, in violation of the Fourth Amendment. Id.

Once at the Camden County Safety Complex, Plaintiff alleges
Defendant Mosley Osborne, a nurse, was deliberately indifferent
to a serious medical need. Additionally, Plaintiff alleges when

he complained about the lack of medical care and filed

 
AQ 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 3 of 11

grievances, Defendant Watson retaliated and punished him,
violating his First Amendment rights. Id.

Defendants Sullivan, Watson, and Osborne filed Motions for
Summary Judgment, dkt. nos. 52, 55, which the Magistrate Judge
recommended be granted, dkt. no. 70. The Magistrate Judge
concluded, based on the undisputed material facts, Defendant
Sullivan is entitled to qualified immunity and, thus, summary
judgment on Plaintiff's Fourth Amendment claims, Defendant
Watson is entitled to summary judgment on Plaintiff's First
Amendment claim, and Defendant Osborne is entitled to summary
judgment on Plaintiff’s deliberate indifference claim because
the evidence does not establish she violated Plaintiff's
constitutional rights. Id. Plaintiff has filed Objections to
the Magistrate Judge’s Report, which the Court now addresses.
Dkt. Nos. 71, 73.

ANALYSIS
I. Miscellaneous Objections

Many of Plaintiff’s Objections to the Report are
unresponsive and without merit. First, Plaintiff insists there
are disputed issues of material fact and he will prove such
through various witnesses and other evidence. Doc. 71 at 1.
Specifically, Plaintiff asks the Court to permit additional
discovery, permit interviews of certain witnesses, order access

to photocopying, and provide Plaintiff an opportunity to review

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 4of11

certain discovery Defendants produced. Id. However, Plaintiff
failed to raise any of these issues earlier in the litigation or
in response to Defendants’ Motions for Summary Judgment.

Indeed, Plaintiff did not bring any discovery-related issues
before the Court. Further, Plaintiff responded to Defendants’
Motions for Summary Judgment, including submitting his own
evidence. Plaintiff had ample opportunity to raise these issues
but failed to do so. Plaintiff also fails to explain how a
grant of any of these requests would impact the Court’s analysis
on the arguments raised in Defendants’ Motions. Thus,
Plaintiff’s Objections related to discovery or his ability to
advance his case are OVERRULED.

Plaintiff also requests, again, he be appointed an attorney
to represent him in this case. Id. The Magistrate Judge
considered Plaintiff's requests for counsel on two previous
occasions and denied those requests. Dkt. Nos. 11, 47. The
Court finds no error with denying Plaintiff’s motion for
appointed counsel and agrees Plaintiff has not demonstrated
counsel is necessary in this case. Accordingly, these
Objections are also OVERRULED.

II. Objections Related to Plaintiff£’s Fourth Amendment Claims

Plaintiff objects to the Magistrate Judge’s finding
Defendant Sullivan is entitled to summary judgment on

Plaintiff's Fourth Amendment claims. First, Plaintiff argues

 
AO 724
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page5of11

Defendant Sullivan should not be granted summary judgment on his
false arrest claim because arguable probable cause did not exist
to arrest Plaintiff for driving on a suspended license. Dkt.
No. 71 at 3-4, 11-12; Dkt. No. 73 at 1. Plaintiff cites several
Georgia Court of Appeals’ cases addressing convictions for
driving on a suspended license. Dkt. No. 71. The Court agrees
with the Magistrate Judge's conclusion arguable probable cause
existed for the arrest based on: (1) the dispatch report stating
Plaintiff was driving in a green Ford Mustang with a child;

(2) Plaintiff standing next to the vehicle in a parking lot;

(3) Plaintiff admitting he drove the vehicle; (4) the child's
mother reporting she saw Plaintiff driving and Plaintiff did not
have a license; and (5) the results of the NCIC/GCIC search
confirming Plaintiff's license was suspended. See Dkt. No. 70
at 16-17. Further, Plaintiff seems to argue there was not
enough evidence to convict him for driving on a suspended
license—an inquiry which is not before the Court. Rather, the
Court’s focus is on whether there was enough evidence for
Defendant Sullivan to arrest Plaintiff. Thus, Plaintiff’s
Objections on the sufficiency of evidence for conviction are

without merit.? Wood v. Kesler, 323 F.3d 872, 878 (11th Cir.

 

2 Plaintiff's arguments related to whether a warrant met the
probable cause standard to arrest him are irrelevant, as Defendant
Sullivan did not rely on a warrant to arrest Plaintiff. See Dkt. No.
71 at 3 (citing Cofield v. State, 274 S.E.2d 530 (Ga. 1981); Devier v.
State, 323 S.E.2d 150, 157 (Ga. 1984); and Pitts v. State, 432 S.E.2d

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 6 of 11

2003) (“Although probable cause requires more than suspicion, it
does not require convincing proof, and need not reach the [same]
standard of conclusiveness and probability as the facts
necessary to support a conviction.” (citing Lee v. Ferraro, 284
F.3d 1188, 1195 (llth Cir. 2002))); Atwater v. City of Lago
Vista, 532 U.S. 318, 354 (2001) (“If an officer has probable
cause to believe that an individual has committed even a very
minor criminal offense in his presence, he may, without
violating the Fourth Amendment, arrest the offender.”); Beadle
v. Danese, No. 5:17-cv-317, 2018 WL 5304110, at *5 (M.D. Ga.
Oct. 25, 2018) (explaining the difference between the level of
proof necessary to arrest someone and convict someone). The
fact the charges were dismissed has no bearing on whether
Defendant Sullivan had probable cause to arrest Plaintiff.

Springman v. Venice, 439 F. App’x 861, 865-66 (11th Cir. 2011).

 

Plaintiff's Objections to the Magistrate Judge’s
recommended grant of summary judgment on Plaintiff’s Fourth
Amendment claim related to Defendant Sullivan’s search and
seizure of his vehicle also fail. The Magistrate Judge found
Defendant Sullivan had probable cause to search Plaintiff’s

vehicle based on his detecting marijuana, or alternatively,

 

643, 646 (Ga. Ct. App. 1993)). Likewise, the legality of Plaintiff's
subsequent detention is not before the Court, and any arguments
related to his detention after the arrest are not relevant. Id. at
9- 10.

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 7 of 11

pursuant to the Fourth Amendment's inventory-search exception.
Dkt. No. 70 at 26-28. Plaintiff argues the search was
unconstitutional because there was no reasonable belief evidence
related to his arrest and marijuana was never found, nor was he
arrested on marijuana-related charges, and the smell of
marijuana cannot justify a warrantless search. Dkt. No. 71 at
5, 12; Dkt. No. 73 at 1. Defendant is incorrect; when an
officer detects marijuana, probable causes exist to search.

United States v. Smith, 596 F. App’x 804, 807 (11th Cir. 2015).

 

Plaintiff presented no evidence contradicting Defendant
Sullivan’s affidavit he smelled marijuana. Dkt. No. 52-3 at 3.
Further, whether marijuana was recovered and whether Plaintiff
was arrested on marijuana-related charges is not relevant.
Similarly, Plaintiff's Objections to the Magistrate Judge's
determination Defendant Sullivan was permitted to perform an
inventory search fail. Plaintiff argues the inventory search
was unlawful because the vehicle remained on private property
and he was not asked what he wanted done with the vehicle prior
to it being impounded. Dkt. No. 71 at 6, 12. However, an
officer may impound the vehicle, so long as the decision is made
on the basis of standard criteria and on the basis of something
other than suspicion of evidence of criminal activity. Sammons
v. Taylor, 967 F.2d 1533, 1543 (llth Cir. 1992). The Magistrate

Judge correctly concluded Defendant Sullivan was still permitted

 
AQ 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 8 of 11

to impound the vehicle even though it was on private property,
as the decision to impound the vehicle was based on a standard
criterion—Plaintiff's arrest.? Dkt. No. 70 at 27; Dkt. No. 52-8.
Because Defendant Sullivan could lawfully impound Plaintiff's
vehicle, he was free to conduct an inventory search pursuant to
department policy. Sammons, 967 F.2d at 1542 (explaining a law
enforcement officer may impound a vehicle, so long as the
decision to impound is made based on standard criteria).
Finally, Plaintiff objects to the Magistrate Judge’s
recommendation the Court grant Defendant Sullivan summary
judgment on Plaintiff's excessive force claim. Dkt. No. 71 at
8. Plaintiff's arguments are largely conclusory, contradicted
by the record, and without merit. Plaintiff fails to show
Defendant Sullivan had any knowledge of his pre-existing
injuries, any force used was excessive, or evidence of any
resulting injury, which is fatal to his claim. Sebastian v.
Ortiz, 918 F.3d 1301, 1308 (llth Cir. 2019); Rodriguez v.

Farrell, 280 F.3d 1341, 1351-53 (11th Cir. 2002).

 

3 Plaintiff also argues official immunity and qualified immunity
are the same doctrine and Defendant Sullivan is not entitled to
official immunity. Dkt. No. 71 at 7. This is plainly wrong.
Official immunity examines whether an official is immunity from
liability under the Georgia Constitution, Dukes v. Deaton, 852 F.3d
1035, 1044 (lith Cir. 2017), while qualified immunity examines whether
an official violated clearly established federal law, id. at 1041.
Here, the Magistrate Judge made no determination whether Defendant
Sullivan is entitled to official immunity and instead determined
Defendant Sullivan is entitled to qualified immunity. Dkt. No. 70 at
12-13.

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 9 of 11

Accordingly, the Court OVERRULES Plaintiff’s Objections to
the Magistrate Judge’s recommendation to grant Defendant
Sullivan summary judgment on Plaintiff's Fourth Amendment
claims.

III. Objections Related to Plaintiff's First Amendment
Retaliation Claim

Plaintiff also objects to the Magistrate Judge’s
recommendation this Court grant summary judgment in favor of
Defendant Watson on Plaintiff's First Amendment retaliation
claims. Dkt. No. 71 at 12-14. However, Plaintiff's Objections
are conclusory, unspecific, and without merit. Moreover, the
Court has reviewed de novo the Magistrate Judge’s findings and
recommendations and discerns no error.’ Accordingly, Plaintiff's
Objections are OVERRULED.

IV. Objections Related to Plaintiff’s Fourteenth Amendment
Deliberate Indifference Claim

The Magistrate Judge recommended the Court grant Defendant
Osborne summary judgment on Plaintiff’s deliberate indifference
to a serious medical need claim. Dkt. No. 70 at 30-35.
Plaintiff objects to this portion of the Magistrate Judge's
Report. Dkt. No. 71 at 14-15. However, Plaintiff's Objections

are without merit.

 

4 Plaintiff also appears to assert a due process claim related to

disciplinary proceedings while incarcerated at the Camden County
Public Safety Complex. Dkt. No. 71 at 13. However, a due process
claim is not pending before the Court.

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 10 of 11

Plaintiff still has not shown Defendant Osborne made
anything more than treatment choices by purportedly confiscating
his sling, referring him to a qualified health care provider,

and placing him in a medical holding cell Harris v. Thigpen,

 

941 F.2d 1495, 1504 (11th Cir. 1991); Estelle v. Gamble, 429

 

U.S. 97, 105-06 (1976) {concluding “inadvertent failure to
provide adequate medical care” or “negligen[ce] in diagnosing or
treating a medical condition” does not amount to deliberate
indifference to a serious medical need). Additionally,
Plaintiff has failed to connect his injury with Defendant
Osborne's alleged confiscation of his arm sling. Accordingly,
the Court OVERRULES Plaintiff's Objections. Defendant Osborne
is entitled to summary judgment.

Vv. Objections Related to Plaintiff’s Ability to Proceed in
Forma Pauperis on Appeal

Finally, Plaintiff objects to the Magistrate Judge's
recommendation he should not be permitted to proceed in forma
pauperis on appeal. Dkt. No. 73 at 1-2. Plaintiff argues, as
he is an indigent, incarcerated inmate with no income, he should
be permitted to proceed without paying the filing fee on appeal.
Id. However, Plaintiff does not argue his appeal would be taken
in good faith. The Court agrees with the Magistrate Judge’s

conclusion there are no non-frivolous issues to raise on appeal.

10

 
AO 72A
(Rev. 8/82)

 

 

Case 2:19-cv-00033-LGW-BWC Document 76 Filed 09/13/21 Page 11 of 11

Accordingly, the Court OVERRULES Plaintiff’s Objections and
DENIES Plaintiff in forma pauperis status on appeal.
CONCLUSION

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge's Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff’s Objections. The
Court GRANTS Defendants’ Motions for Summary Judgment, DIRECTS
the Clerk of Court to CLOSE this case and enter the appropriate
judgment, and DENIES Plaintiff leave to proceed in forma

pauperis on appeal.

SO ORDERED, this 14 da | 2021.

  
 

 

HON. /LI GODBEY WOOD, JUDGE
UNIT STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

11

 
